16 So. 3d 271 (2009)
Anthony Eric JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-809.
District Court of Appeal of Florida, Second District.
August 21, 2009.
James Marion Moorman, Public Defender, and Tosha Cohen, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Elba Caridad Martin, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Anthony Eric Johnson appeals his judgment and sentences for trafficking in cocaine and conspiracy to traffic in cocaine. Johnson's appellate counsel filed a motion to reverse the judgment because of the incomplete record based on the court reporter's certification that "due to equipment failure and human error," she is unable to produce a transcript of the second day of Johnson's two-day jury trial. This court relinquished jurisdiction to allow the parties an opportunity to reconstruct the record pursuant to Florida Rule of Appellate Procedure 9.200(b)(4). Having now reviewed and reconsidered the various motions, responses, orders, and status reports that have been filed in an attempt to reconstruct the record, this court concludes that reconstruction of an adequate record *272 for meaningful appellate review is not possible. See Green v. State, 855 So. 2d 687 (Fla. 2d DCA 2003); Berube v. State, 771 So. 2d 1263 (Fla. 2d DCA 2000); Thomas v. State, 828 So. 2d 456 (Fla. 4th DCA 2002). Accordingly, we reverse Johnson's judgment and sentence and remand for a new trial.
Reversed and remanded.
FULMER, WALLACE, and LaROSE, JJ., Concur.